Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no proper teaching or motivation to combine in the art of a pneumatic tire with a band-shaped sound absorbing member bonded to a tire inner surface in the tread portion, a full cover layer disposed on an outer circumferential side of a plurality of belt layers, and a center cover layer disposed on an outer circumferential side of the full cover layer, wherein the center cover layer and sound absorbing member satisfy a particular relationship of relative widths.

The closest prior art is Hata (JP-2011255684), which teaches a pneumatic tire with a band-shaped sound absorbing member, and a full cover layer. However, Hata does not teach a center cover layer disposed on an outer circumferential side of the full cover layer, and thus does not teach a particular width relationship between a center cover layer and the sound absorbing member.

While one of ordinary skill in the art could attempt to modify Hata with Hideki (CN-102001263), which teaches a pneumatic tire with a center cover layer disposed on an outer circumferential side of the full cover layer, this combination would not properly .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748